       Case 4:21-cv-00398-DPM Document 4 Filed 05/13/21 Page 1 of 1



          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION
CHARLES ASHFORD                                                PLAINTIFF
ADC #133975
v.                      No. 4:21-cv-398-DPM
DOE, Centralized Banking
Administrator                                             DEFENDANT

                             JUDGMENT

     Ashford s complaint is dismissed without prejudice.
             1




                                                          (/
                                       D.P. Marshall Jr.
                                       United States District Judge
